Citation Nr: 1737711	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-25 625	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) prior to November 17, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2016, the Board remanded the issue on appeal for further development.  The case is now back before the Board for further appellate proceedings.  

The issues on appeal of entitlement to service connection for neuropathic arthropathy of the bilateral lower extremities and left hip strain, and entitlement to TDIU from November 17, 2010, were resolved in a February 2017 rating decision, and the Veteran was provided notice thereof and a copy of his appellate rights in a February 2017 letter. 

The claims file has been reviewed and considered, to include a transcript of the May 2014 Board hearing presided over by the undersigned Veterans Law Judge. 


FINDING OF FACT

In a June 2017 written statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant through his or authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. J. Alibrando
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


